DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 line 4, the phrase “preferably” is indefinite.
Claim 29 is rejected due to its dependence upon claim 28.
Claim 31, it is unclear if the recitations “a brake disc”, “a brake caliper”, and “a brake dust particle filter” are intended to reference the earlier recited brake disc, brake caliper and brake dust particle filter of claim 1, or another brake disc, brake caliper and brake dust particle filter.  
Claims 32-40 are rejected due to their dependence upon claim 31.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10, 15, 23, 25, 28, 30-33, and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,191,691 to Gelb.
Re-claim 1, Gelb discloses a brake dust particle filter (such as figure 17) for a disc brake assembly with a brake disc 112 and a brake caliper 114, the brake dust particle filter comprising: a ring segment-shaped housing 120 comprising a housing interior to at least partially accommodate the brake disc in the housing interior; the ring segment-shaped housing comprising housing walls, including two housing sidewalls (see figure 17 and at least wall 156) that are axially spaced apart from each other and 10further including a housing peripheral wall 166 extending radially outwardly in a circumferential direction of the ring segment-shaped housing, the housing peripheral wall is arranged between the two housing sidewalls; at least one first tongue (such as the inwardly oriented wall segment supporting filter 118) arranged in the housing interior and projecting at least in sections with at least one radial component from the housing 15peripheral wall inwardly, the at least one first tongue comprises a flat cross-sectional shape and comprises at least one base surface facing the housing peripheral wall (the tongue is slightly inclined as shown in figure 17), a cover surface projecting into the housing interior, and at least one side surface (such as the distal end of the tongue); at least one filter medium 118; the at least one first tongue supports the at least one filter medium and is covered at least at the at least one side surface with the at least one filter medium.
Re-claim 3, the at 30least one first tongue is arranged at one of the housing walls such that the at least one filter medium 118 is connected indirectly to the housing wall.
Re-claim 4, a filter element (see column 5 lines 23-29) with a filter element support structure, the filter element includes the least one filter medium, the filter element support structure includes the at least one first tongue, the filter element is arranged in 5the ring segment-shaped housing.
Re-claim 5, the at least one filter medium is fastened to the at least one first tongue.10
Re-claim 10, the at least one filter medium in a region of the at least one first tongue forms a catching 30pocket for particles (such as a bottom portion adjacent the filter, see figure 17), the catching pocket in a mounted state of the brake dust particle filter is closed in a downward direction to prevent escape of the particles due to gravity acting on the particles.
Re-claim 15, an increase of a filter action on air being moved by the brake disc in the circumferential direction of the ring segment-shaped housing is provided in the 25circumferential direction.
Re-claim 23, one or more openings are disposed in one of the housing walls and configured to discharge filtered air (such as via 162).
Re-claim 25, a housing end region, viewed in the circumferential direction of the ring segment- shaped housing (see figure 11), at least partially covers the brake caliper at an outer circumference thereof, the housing end region one or more openings configured to discharge filtered air are provided.
Re-claim 28, the filter medium comprises at least a metal, see column 5 lines 22-25.
Re-claim 30, the ring segment-shaped housing extends about a ring segment angle of at least 45°, see figure 11.
Re-claim 31, a brake assembly is associated with the brake disc, brake caliper and brake dust particle filter.
Re-claim 32, the brake dust particle filter is stationary relative to the brake caliper and fastened to the brake caliper.
Re-claim 33, the disc brake assembly further comprises a wheel bearing housing (as generally illustrated in figure 3A), the brake dust particle filter is fixedly arranged relative to the wheel bearing housing.
Re-claim 35, the brake dust particle filter adjoins flush the brake caliper in the circumferential direction of the ring segment-shaped housing, see figure 11.
Re-claim 36, the brake dust particle filter is arranged downstream of the brake caliper, viewed in a rotational direction of the brake disc for intended forward travel.
Re-claim 37, the brake dust particle filter covers an outer side of the brake caliper at least partially, see figure 11.
Re-claim 38, the ring segment-shaped housing of the brake dust particle filter comprises a housing end 15region, the housing end region covers the outer side of the brake caliper (see figure e11), the outer side of the brake caliper is a circumferential outer side.
Re-claim 39, the at least one first tongue of the brake dust particle filter comprises a free end oriented 20toward the brake caliper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelb.
Gelb teaches the cross-sectional shape of the first tongue has a substantially flat rectangular cross section with a wide side (i.e. the planar annular face) and a narrow side (i.e. sidewall).  The wall holding the annular filter is annular as well, and thus has a rectangular cross section.  However, Gelb fails to teach a ratio of the wide side to the narrow side is between 15 and 60.  This ratio is merely a dimensional relationship of the tongue and is selected based upon the size considerations of the internal space defined by the brake dust housing.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a ratio of the wide side to the narrow side between 15 and 60, as this range is not recited as addressing any particular problem in the art, and would have allowed the tongue of Gelb to function as intended, which is to hold in position the filter.  
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelb in view of US 2014/0054121 A1 to Hummel et al.
Re-claims 11 and 12, Gelb fails to teach the filter medium comprising a first region and a second region, the first region is a first filter layer and the second region is a second filter layer, wherein the second filter layer comprises a larger porosity than the first filter layer, 5wherein the first filter layer is arranged between the second filter layer and the at least one first tongue.
Hummel et al. teach a brake dust filter having a brake dust filter medium comprising a first region 52 and a second region 51, the first region is a first filter layer 52 and the second region is a second filter layer 51, wherein the second filter layer 51 comprises a larger porosity than the first filter layer 52 (see paragraph 41), 5wherein the first filter layer is arranged between the second filter layer and a support (interpreted as a tongue).  Having the large porosity layer first allows for the passage of large dust particles further into the filter medium, allowing for longer use of the filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the filter medium of Gelb with a first and second layer of differing porosities as taught by Hummel et al., thus extending the lifespan of the filter medium.
Claim(s) 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelb in view of US 7,594,567 to Sabelstrom et al.
Re-claim 24, Gelb fails to teach the one of more openings disposed in the outer housing peripheral wall.
Sabelstrom et al. teach a disk brake shield having peripheral vents or openings disposed in an outer housing peripheral wall.  These openings are easily formed in the peripheral wall of Gelb in regions downstream of the filter, and allow for the passage of air.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer housing peripheral wall of Gelb with openings as taught by Sabelstrom et al., thus allowing for the passage of filtered air.
Re-claims 26 and 27, Gelb fails to teach one or more outwardly projecting ribs at one of the housing walls, or the ribs arranged adjacent an opening to cover the opening at least partially.
Sabelstrom et al. teach a disk brake shield outwardly projecting ribs 13 at least partially covering openings 14 for direction an airflow.  The opening are formed in a wall of the shield housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a wall of Gelb with openings at least partially covered by ribs as taught by Sabelstrom et al., thus allowing for the passage of filtered air in a directed manner.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelb in view of CN 106268030 A to Chen.
Gelb fails to teach the filter medium made from a high-temperature resistant plastic material, specifically a polyether ether ketone.
Chen teaches a high temperature plastic material, specifically a polyether ether ketone material used for a filter medium.  This material resists corrosion and is usable at high temperatures, see abstract and example 1 on page 4 of the translation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the filter medium of Gelb from a polyether ether ketone high temperature plastic material as taught by Chen, thus reducing costs associated with the filter material.  
Allowable Subject Matter
Claims 6-9, 13, 14, and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Payne teaches a vane re-directing a brake dust stream.  Beck and Boesch each teach a filter medium associated with a brake disc assembly.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 16, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657